ACCEPTED
                                                                                       14-14-00828-CR
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  2/25/2015 9:07:44 AM
                                                                                   CHRISTOPHER PRINE
                               No. 14-14-00828-CR                                               CLERK




                                      IN THE
                                                                        FILED IN
                                                                 14th COURT OF APPEALS
                      Court of Appeals                              HOUSTON, TEXAS

         For the Fourteenth Judicial District of Texas           2/25/2015 9:07:44 AM
                                                                 CHRISTOPHER A. PRINE
                         At Houston                                       Clerk

                                  __________

            DESERGIO GETERUS PARRISH,
                                   Appellant
                                        v.

                   THE STATE OF TEXAS
                                   Appellee
                                   _________
                              Cause number 1421465
                        In the 338th Judicial District Court
                             Of Harris County, Texas
                                   _________

   Appellant’s Motion for Extension of Time Within
          Which to file the Appellant’s Brief
                                  __________

TO THE HONORABLE FIRST COURT OF APPEALS:

      DeSergio Geterus Parrish, the appellant, under TEX. R. APP. P. 10.1 &

10.5(b), moves for an extension of time within which to file his appellate brief. In

support of his motion, the appellant submits the following:

      (A)   The appellant’s brief is due on February 23, 2015.
      (B)   The appellant seeks an extension of time to file the appellant’s brief
            until, March 27, 2015.
      (C)   The appellant relies upon the following facts to reasonably explain the
            need for an extension:
                  Due to the undersigned’s work load, more time is necessary to
                  review the appellant record and prepare an appellate brief; a
                  jury convicted the appellant of having an improper relationship
                  with a student and the record will take some time to completely
                  review.

      (D) No previous motion requesting an extension of time to file the
          appellant’s brief has been requested and granted.

      WHEREFORE, the appellant prays that this Court will grant the requested

extension until March 27, 2015.

                                            Respectfully submitted,

                                               __/s/__Kelly Smith___________
                                               KELLY ANN SMITH

                   CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5 & 9.4, this certifies that this document

contains 291 words and a copy of the foregoing was served on the State at the

following address: Devon Anderson, District Attorney,    1201 Franklin, 6th Floor,

Houston, Texas 77002.


                                               __/s/__KellySmith______________
                                               KELLY ANN SMITH
                                               Texas Bar No. 00797867

                                               P.O. Box 10751
                                               Houston, TX 77206
                                               281-734-0668
                                               Kelly.A.Smith.06@gmail.com

                                           2